Tenney, C. J.
The plaintiffs were the owners of certain land, bordering on Salmon Palls river, where it is the dividing line between the States of Maine and New Hampshire, with a mill site and waterfall thereon, in the same river. In Sept., 1848, the defendants erected a dam across that river, below the land, mill site, and waterfall of the plaintiffs, and thereby wrongfully flowed out the same. The jury, in their verdict for the plaintiffs, assessed damages, according to the injury, which the plaintiffs had sustained, and which they might have sustained on their different grounds; which verdict, by the agreement of the parties, is to be amended, to accord with the rule of damages which shall be determined by the Court.
The damages sustained by the plaintiffs on account of the flowing of their land by the defendants, was the sum of eight dollars; and for the flowing out of their mill site and waterfall, the additional sum of two dollars; and the sum of ninety-three dollars and sixty-seven cents was found as damages for the injury which the plaintiffs might sustain, by being deprived of the use of their mill privilege, for any purpose for which it might have been used as a privilege, or for sale. And the jury found furthér, that neither at the time when the defendants’ dam was erected, nor at any time since, did the plaintiffs intend, in good faith, to use and occupy their close as a mill privilege, by making and erecting suitable and proper dams and mills or other erections.
In actions ex delicto, the damages to be awarded by a jury, are a compensation, recompense, or satisfaction .to the plain*164tiff, for an injury actually received by Mm from the defendant. Co. Litt. 257; 2 Bl. Com. 438 and seq.; 2 Greenl. Ev. § 253.
When the circumstances are ascertained, a compensation and satisfaction are to be awarded. The remedy is to be commensurate to the injury sustained. Rockwood v. Allen, Ex’r, 7 Mass. 254; 4 Dall. 207. All damages must be the result of the injury complained of. 2 Greenl. Ev. § 254.. The damages to be recovered must be the natural and proximate consequence of the act complained of. Ib. § 256.
No rule has ever been recognized as having existence in law, that a party can recover damages for being deprived- of the use of his real estate, so that he cannot appropriate it for a certain imagined purpose, which might be attended with profit to him, when it is proved, that he did not design so to use it; he may have damages for the injury actually sustained, by being deprived of his land, but no further.
Damages, as we have seen, are given as a compensation for something the owner has lost, previous to the commencement of his action, and not for that which he might have lost, if he had devoted the property to a purpose which he never contemplated. The doctrine contended for by the plaintiffs’ counsel, would often make it advantageous to an owner of real estate, capable of being beneficially improved, that he should be obstructed in his occupation of the same by a wrongdoer, when he had no design whatever of so improving it.
. The sum of $93,67, found by the jury, was for an injury purely hypothetical, having no basis in fact. No evidence was introduced for the purpose of showing, that the plaintiffs wished to make sale- of the mill site and waterfall, or that they could have done so, to be occupied by mills and other erections, and there is no foundation for damages on this account.
The damages which the plaintiffs actually sustained by the alleged injury to their land, mill site, and privilege, have been *165found to be the sum of $10, and this sum they are entitled to recover, and the verdict is to be amended accordingly.
Rice, Hathaway, Cutting, and Goodenow, J. J., concurred.